DETAILED ACTION   

Priority
1.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 07/23/2018.  It is noted, however, that applicant has not filed a certified copy of the Japan application as required by 35 U.S.C. 119(b).

Claim Objections
2.	Claim 1 is objected to because of the following informalities:
In claim 1, lines 14 - 15, “the gap begins at a distance from the tip of the external terminal and increases in a direction toward the tip of the external terminal” is unclear as to how it is being referred to the gap begins at a distance from the tip of the external terminal and increases in a direction toward the tip of the external terminal.
	Appropriate correction is required.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al. (9,949,385).
With regard to claim 2, Hartmann et al. disclose a semiconductor device (for example, see fig. 1) comprising:
an insulating substrate (a substrate 14, has a core of ceramic 26, functioning as an insulating substrate) provided at least on its upper surface with a circuit surface (28);
a semiconductor element (24) disposed on an upper surface of the circuit surface (28) via a bonding material (contacts of the semiconductor chips functioning as a bonding material; for example, see column 1, line 28; or a bottom semiconductor element surface of the semiconductor element 24 functioning as a bonding material in order to secure the electrical connection); and
an external terminal (34) bonded to the upper surface of the circuit surface (28), wherein the upper surface of the circuit surface (28) is in contact with and bonded to a part of a lower surface of the external terminal (34).
in at least a part of a portion where the upper surface of the circuit surface (28) and the lower surface of the external terminal (34) are in contact with each other, a melted portion (the terminals 34 have been welded to the substrate 14, for example, see column 6, lines 23, 24. Therefore, there are the melted portion forming thereon) of the circuit surface (28) and the external terminal (34) is formed, a gap (referred to as “A” by examiner’s annotation shown in fig. 1 below) between the upper surface of the circuit surface (28) and the lower surface of the external terminal (34) has a size of approximately 0 micrometer (because the gap between the upper surface of the circuit surface and the lower surface of the external terminal has a size of 20 micrometer or less. Therefore, proximately 0 micrometer, for example, 0.1 micrometer being less than 20 micrometer)

a sealing material (a protection material 44 functioning as a sealing material wherein the protection material 44 includes a substance that is used to join bonding wires 32, 34, a chip 24, metallizations 28 together so as to prevent them from coming apart. Although the applicant uses terms different to those of Hartmann et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements. “Sealing” in a dictionary is defined as the action or material of closing something securely. Thus, a protection material 44, is material of closing something such as bonding wires 32, 34, the chip 24, the metallizations 28 securely,  functioning as a sealing material. For example, see column 1, lines 28 – 30 of Hashimoto (10,090,276) discloses the semiconductor device is covered with an encapsulation material formed of a sealing resin for protection) formed covering the insulating substrate (14), the semiconductor element (24), and a part of the external terminal (34).

    PNG
    media_image1.png
    375
    608
    media_image1.png
    Greyscale

With regard to claim 3, Hartmann et al. disclose a heat sink (layer 12 made of copper material, functioning as a heat sink; for example, see column 3, lines 13 – 15) connected to a lower surface of the insulating substrate (14) via a bonding material (a layer 28 forming under the core 26 functioning as a bonding material); wherein a lower surface (a bottom surface) of the heat sink (12) is exposed from the sealing material (44).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (9,949,385) in view of ZENG et al. (2012/0001336).
claim 1, Hartmann et al. disclose a semiconductor device (for example, see fig. 1) comprising:
an insulating substrate (a substrate 14, has a core of ceramic 26, functioning as an insulating substrate) provided at least on its upper surface with a circuit surface (28);
a semiconductor element (24) disposed on an upper surface of the circuit surface (28) via a bonding material (contacts of the semiconductor chips functioning as a bonding material; for example, see column 1, line 28; or a bottom semiconductor element surface of the semiconductor element 24 functioning as a bonding material in order to secure the electrical connection); and
an external terminal (34) bonded to the upper surface of the circuit surface (28), wherein the upper surface of the circuit surface (28) is in contact with and bonded to a part of a lower surface of the external terminal (34).
in at least a part of a portion where the upper surface of the circuit surface (28) and the lower surface of the external terminal (34) are in contact with each other, a melted portion (the terminals 34 have been welded to the substrate 14, for example, see column 6, lines 23, 24. Therefore, there are the melted portion forming thereon) of the circuit surface (28) and the external terminal (34) is formed,
the circuit surface (28) and the external terminal (34) are each made of copper or copper alloy. (for example, see column 3, lines 15 – 22; column 5, lines 62 – 67); a sealing material (44) formed covering the insulating substrate (14), the semiconductor element (24), and a part of the external terminal (34).

    PNG
    media_image2.png
    351
    534
    media_image2.png
    Greyscale




Hartmann et al. do not clearly disclose a gap between the upper surface of the circuit surface and the lower surface of the external terminal at a tip of the external terminal has a size of 20 micrometer or less and greater than 0, and the gap begins at a distance from the tip of the external terminal and increases in a direction toward the tip of the external terminal.
However, ZENG et al. disclose a gap (referred to as “A” by examiner’s annotation shown in fig. 1 below) between the upper surface of the circuit surface (101) and the lower surface of the external terminal (portion 112 functioning as external terminal) has a size of at least approximately 0 or 0.1 micrometer (because the gap between the upper surface of the circuit surface and the lower surface of the external terminal has a size of 20 micrometer or less. Therefore, proximately 0 micrometer is 0.1, or 0.2 micrometer being less than 20 micrometer), and the gap (A) begins at a distance from the tip (referred to as “A” by examiner’s annotation shown in fig. 1 below) of the 

    PNG
    media_image3.png
    344
    523
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Hartmann et al.’s device to have a gap between the upper surface of the circuit surface and the lower surface of the external terminal at a tip of the external terminal has a size of 20 micrometer or less and greater than 0, and the gap begins at a distance from the tip of the external terminal and increases in a direction toward the tip of the external terminal as taught by ZENG et al. in order to secure the electrical connection for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

With regard to claim 4, Hartmann et al. disclose a plurality of the melted portions is formed. (the terminals 34 have been welded to the substrate 14, for example, see column 6, lines 23, 24. Therefore, there are the melted portions forming thereon, left and right portions).

Response to Amendment  

4.	Applicant's arguments with respect to claims 1, 4 have been considered but are moot in view of the new ground(s) of rejection. 

Response to Arguments

Applicant’s arguments filed 01/27/21 have been fully considered but they are not persuasive.
	It is argued, at page of the remarks, that “the protected region 44 is the name of a region, and does not indicate a seal member”. However, a protection material 44 functioning as a sealing material wherein the protection material 44 includes a substance that is used to join bonding wires 32, 34, a chip 24, metallizations 28 together so as to prevent them from coming apart. Although the applicant uses terms different to those of Hartmann et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements. “Sealing” in a dictionary is defined as the action or material of closing something securely. Thus, a protection material 44, is material of closing something such as bonding wires 32, 34, the chip 24, the metallizations 28 securely,  functioning as a sealing material. For example, see column 1, lines 28 – 30 of Hashimoto (10,090,276) discloses the semiconductor device is covered with an encapsulation material formed of a sealing resin for protection.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/TAN N TRAN/
Primary Examiner, Art Unit 2826